DETAILED ACTION
	This action is in response to the applicant’s reply filed on April 13, 2022. Claims 1, 5-8, 10-15, and 23-31 are pending and addressed below. 

Response to Amendment
Claims 1, 5-7, 10-11, 13, 15, and 30 have been amended. Claims 2-4, 9, 12, 14, 16-22, and 32 are cancelled. Claims 1, 5-8, 10-15, and 23-31 are pending. 

Response to Arguments
Applicant’s arguments, filed April 13, 2022 with respect to claims 1, 5-8, 10-15, and 30-31 are pending have been fully considered and are persuasive.  The rejections of Claims 11, 5-8, 10-15, and 30-31  are pending has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Dove, US 8,297,365 (hereinafter Dove)”, for the following reasons:
Dove discloses the method of using a kit and jarring tool. The kit includes a funnel element with through-bore and enlarge and recessed bowl, a collar element with collar passage, and at least one ball.
Dove does not disclose the collar element incorporated into an elongate tubular string and the funnel element positioned outside of the collar element, the funnel element lodged within the collar passage upon engagement of the tapered outer surface of the funnel element with a wall or walls surrounding the collar passage, and the jarring tool configured so that only the at least one deformable ball moves in order to activate operation of the tool.

Dove fails to disclose alone, or in combination, the limations of  “in which the collar element has been incorporated into an elongate tubular string and the funnel element is positioned outside of the collar element” as recited in claim 1, “in which the funnel element is lodged within the collar passage upon engagement of the tapered outer surface of the funnel element with a wall or walls surrounding the collar passage” as recited in claim 23, and “in which the jarring tool is configured so that only the at least one deformable ball moves in order to activate operation of the tool” as recited in claim 27.
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676